                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                                      No. 7:17-CR-145-FL-3

I   UNITED STATES OF AMERICA                       )
                                                   )
                  v.                               )             ORDER
                                                   )
    REYNARD HAYWOOD                                )


          Upon joint motion of the United States and the Defendant, it is hereby

    ORDERED that Docket Entry Number 145 be sealed until such time as requested to

    be unsealed by the United States Attorney.

          It is FURTHER ORDERED that the Clerk provide a signed copy of this Order
                                                             \




    to the United States Attorney's Office and the Defendant.

          This   /0    day of May 2019.



                                               f!.-L-I~
                                             ROBERT B.  JO~
                                             UNITED STATES MAGISTRATE JUDGE




                                               1
